PER CURIAM.
This is an appeal from a judgment in an election contest, for the office of mayor of the city of Thief River Falls. The common council canvassed the vote cast for mayor at the fall election of 1903, giving the contestee, Frank H. Kratka, a majority of four votes. In a contest duly instituted and hearing before the district court, in which there was a recount of the votes, upon findings of fact it was held that Ira C. Richardson received a majority of four votes, who- in the court’s conclusion of law was duly declared elected mayor.
The notice of contest is quite lengthy, and embraces statements to the effect that in each of the three wards of the city a specified number of votes were counted for Kratka which should have been counted for Richardson; but the names of such voters were not stated, and we are not inclined to think that this was necessary, particularly as no bill of particulars was asked by the contestee. But the parties seem to *525have gone to trial with no other objection than that the notice was insufficient, upon which a dismissal was sought. For the purposes to which the findings of the trial court were directed we think the notice was sufficient, and so hold.
The findings of the trial court are not open to objection, for the reason that none of the exhibits, consisting of ballots to which objections were made and the poll lists which were received, are returned here. It is very clear that the conclusions, of law are sustained by the trial court, and the judgment appealed from must be affirmed.
Judgment affirmed.